Exhibit 10.1

Form of fiscal year 2008 Management Incentive Plan award.

             
 
TO:
 
FROM:
 
DATE:
 
SUBJECT:
 
                     
[Employee Name]
 
 
 
[Date]
 
Fiscal 2008 Management Incentive Bonus Plan
   







                              







                        

PERSONAL AND CONFIDENTIAL

This memorandum will serve as your formal Management Incentive Bonus Plan (the
“Plan”) document for SMSC’s (the “Company’s” or “Company”) fiscal year 2008
ending February 29, 2008. Your total “At-Plan” annual incentive bonus target is
[Dollar Amount or Percentage of Salary]. There are four components to your Plan:



  1.   Quarterly incentives based on the Company attaining its year-to-date
revenue goals.



  2.   Quarterly incentives based on the Company attaining its year-to-date
non-GAAP net income goals.



  3.   A year-end incentive based on the Company achieving its strategic
business goals, which can be adjusted based on individual performance.



  4.   “Upside bonuses” for over-plan revenue and net income achievement.

1. Revenue Performance Incentives — worth one-third of your total At-Plan annual
incentive bonus target. Three-quarters of any earned quarterly revenue incentive
is paid as a restricted stock award (“RSA”), which vests over three years
(25/25/50% per year). One-quarter of any earned quarterly revenue incentive is
banked until the end of the year and will be adjusted based on full year revenue
attainment.

Up to one-fourth of the revenue performance incentive bonus is earned in each
fiscal quarter if the Company attains its quarterly year-to-date business plan
revenue goal. For quarterly bonuses to be awarded, actual year-to-date revenue
must be equal to or greater than certain thresholds relative to year-to-date
business plan goals. The spread between the quarterly thresholds and
year-to-date goals vary from one quarter to another. Sixty percent of the
quarterly bonus is awarded if the year-to-date revenue goal is achieved at the
threshold amount and increases from 60% to 100% proportionately up to full goal
attainment.

Any portion of the quarterly revenue incentive not earned for a quarter is
carried forward for possible payment at the end of the year if the actual full
year performance is at or above the full year threshold. Any RSA bonus amounts
that are carried forward are awarded on a pro-rata basis at year end if the
actual full year revenue attainment is above the threshold amount, but only to
the extent that the total of the incentives awarded, and to-be-awarded, is less
than the pro-rata percentage calculation for the entire year.

2. Non-GAAP Net Income (“NI”) Performance Incentives– NI worth one-third of your
total At-Plan annual incentive bonus target. Three-quarters of any earned
quarterly NI incentive is paid as a restricted stock award (“RSA”), which vests
over three years (25/25/50% per year). One-quarter of any earned quarterly NI
incentive is banked until the end of the year and will be adjusted based on full
year NI attainment.

Up to one-fourth of the NI performance incentive bonus is earned in each fiscal
quarter if the Company attains its quarterly year-to-date business plan NI goal.
For quarterly bonuses to be awarded, actual year-to-date NI must be equal to or
greater than certain thresholds relative to year-to-date business plan goals.
The spread between the quarterly thresholds and year-to-date goals vary from one
quarter to another. Sixty percent of the quarterly bonus is awarded if the
year-to-date NI goal is achieved at the threshold amount and increases from 60%
to 100% proportionately up to full goal attainment.

Any portion of the quarterly NI not earned for a quarter is carried forward for
possible payment at the end of the year if the actual full year performance is
at or above the full year threshold. Any RSA bonus amounts that are carried
forward are awarded on a pro-rata basis at year end if the actual full year NI
attainment is above the threshold amount, but only to the extent that the total
of the incentives awarded, and to-be-awarded, is less than the pro-rata
percentage calculation for the entire year.

3. Strategic Incentive — worth one-third of your total At-Plan annual incentive
bonus target, all paid in cash.

This year-end incentive bonus is based on achieving strategic goals approved by
the Compensation Committee of the Board of Directors and may be adjusted for
individual performance. Any earned annual incentive is paid in cash.

4. Over-Plan Achievement Incentives — worth up to one-fifth of the At-Plan
Revenue Performance Incentive plus up to one-fifth of the At-Plan NI Performance
Incentive, all paid in cash.

These year-end incentive bonuses are based on the Company exceeding its annual
business plan revenue goal and annual business plan NI goal. The maximum
over-plan achievement incentives are one-fifth (20%) of the at-plan revenue
performance incentive target (or 6.67% of your total Annual At-Plan Incentive
Target) plus one-fifth (20%) of the at-plan NI performance incentive target (or
6.67% of your total Annual At-Plan Incentive Target) for a total of 13.33% of
your total Annual At-Plan Incentive Target. The maximum over-plan revenue and NI
achievement incentives are based on the Company achieving certain annual revenue
and NI above plan goals, as defined by the Board of Directors. Over-plan
incentive bonuses are paid pro-rata for achievement between the business plan
goal and the over-plan goal for both revenue and NI. Any earned over-plan
incentive bonuses are paid in cash.

Summary

The components of your fiscal 2008 Management Incentive Plan are summarized in
the following table.

Percent of Total Annual At-Plan Incentive Target By Incentive Plan Component

                              At-Plan   Maximum Over-   Maximum Bonus    
Achievement   Plan Achievement   Award
Revenue Incentive
    33.3 %     6.7 %     40.0 %
NI Incentive
    33.3 %     6.7 %     40.0 %
Annual Strategic Incentive
    33.3 %     —       33.3 %
 
                       
 
    100.0 %     13.3 %     113.3 %

Forms of payment for any earned incentives are summarized in the following
table.

Earned Incentives Payment Form By Incentive Plan Component

                              At-Plan   Over-Plan                 Achievement  
Achievement        
               
  Revenue Incentive   75% paid as RSAs
25% banked until
year end adjusted
for full year
performance and
paid as cash   Paid as cash





           





            






 
                   
 
  NI Incentive   75% paid as RSAs
25% banked until
year end adjusted
for full year
performance and
paid as cash   Paid as cash





 





 






 
                   
 
  Annual Strategic Incentive   Paid as cash  
 
 


Other Terms and Conditions:



  •   You must return a signed copy of this agreement and return it to Andy
Solowey to be eligible for any fiscal 2008 MIP awards.



  •   For purposes of this plan, actual results will exclude certain items that
are not indicative of the normal operating performance. Net income is computed
on a non-GAAP basis.



  •   Earned cash incentives will be determined and paid following the public
release of the Company’s year-end financial results.



  •   Earned quarterly RSAs are generally granted three days after the public
release of the Company’s quarterly financial results and are subject to approval
by the Compensation Committee.



  •   No incentive will be paid to you if you are not employed by the Company at
the time when incentives are approved and ready for payment.



  •   The Company reserves the right to amend the plan in any way and at any
time upon written notice.



  •   Any dispute over the interpretation of any part of the plan will be judged
and decided by the Company’s Compensation Committee.

You are required to keep all information in connection with your individual
at-plan annual incentive bonus target confidential. If the Company determines
that you fail to keep this information confidential, any incentive awards may be
forfeited.

Read, understood and agreed:
                                                                      Date:
_                   

